Case 9:21-cv-00015-RC-ZJH Document 7 Filed 03/28/21 Page 1 of 3 PageID #: 51




                            **NOT FOR PRINTED PUBLICATION**



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

JOHN MARK WILSON                                   §

VS.                                                §     CIVIL ACTION NO. 9:21-CV-15

DIRECTOR, TDCJ-CID                                 §

         ORDER OVERRULING PETITIONER’S OBJECTIONS AND ACCEPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner John Mark Wilson, a prisoner confined at the Eastham Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, brought this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254.

        The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this Court.                      The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends denying the petition.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. The petitioner filed a supplemental brief,

which the Court liberally construes as objections to the Magistrate Judge’s Report and

Recommendation.
Case 9:21-cv-00015-RC-ZJH Document 7 Filed 03/28/21 Page 2 of 3 PageID #: 52




                             **NOT FOR PRINTED PUBLICATION**

        The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of the pleadings and the

relevant case law, the Court concludes that the petitioner’s objections lack merit.

        Prisoners are entitled to certain due process rights if a disciplinary action results in a sanction

that will impose upon a liberty interest. Sandin v. Conner, 515 U.S. 472, 483-84 (1995). In Texas,

the only sanction that imposes upon a liberty interest is the loss of good time credits for an inmate

whose release on mandatory supervision will be delayed by the loss of the credits. See Malchi v.

Thaler, 211 F.3d 953, 958 (5th Cir. 2000). Due to the nature of his conviction, the petitioner is not

eligible for release on mandatory supervision. The petitioner contends that the disciplinary conviction

might affect his release on parole, but there is no constitutional expectancy of parole in Texas.

Madison v. Parker, 104 F.3d 765, 768-69 (5th Cir. 1997).

        The petitioner is not entitled to the issuance of a certificate of appealability. An appeal from

a judgment denying federal habeas corpus relief may not proceed unless a judge issues a certificate of

appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting a certificate

of appealability, like that for granting a certificate of probable cause to appeal under prior law, requires

the petitioner to make a substantial showing of the denial of a federal constitutional right. See Slack

v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004); see

also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial showing, the petitioner

need not establish that he should prevail on the merits. Rather, he must demonstrate that the issues are

subject to debate among jurists of reason, that a court could resolve the issues in a different manner,

or that the questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S.

                                                     2
Case 9:21-cv-00015-RC-ZJH Document 7 Filed 03/28/21 Page 3 of 3 PageID #: 53




                             **NOT FOR PRINTED PUBLICATION**

at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir. 2009). If the petition was denied on

procedural grounds, the petitioner must show that jurists of reason would find it debatable: (1) whether

the petition raises a valid claim of the denial of a constitutional right, and (2) whether the district court

was correct in its procedural ruling. Slack, 529 U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt

regarding whether to grant a certificate of appealability is resolved in favor of the petitioner, and the

severity of the penalty may be considered in making this determination. See Miller v. Johnson, 200

F.3d 274, 280-81 (5th Cir. 2000).

        Here, the petitioner has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions

presented are not worthy of encouragement to proceed further. Therefore, the petitioner has failed to

make a sufficient showing to merit the issuance of a certificate of appealability.

                                                 ORDER

        The petitioner’s objections (docket entry #4) are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge (docket

entry # 3) is ACCEPTED. A final judgment will be entered in this case in accordance with the

Magistrate Judge’s recommendation. A certificate of appealability will not be issued.

                 So ORDERED and SIGNED, Mar 28, 2021.


                                                                         ____________________
                                                                         Ron Clark
                                                                         Senior Judge




                                                      3
